UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (MarkOne) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December 31, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1 TO Commission File Number: 001-37540 GORES HOLDINGS, INC. (Exact name of registrant as specified in its Charter) Delaware 47-4168492 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 9800 Wilshire Blvd.Beverly Hills, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310) 209-3010 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Units, each consisting of one share of Class A common stock, $0.0001 par value, and one Warrant to purchase one-half of one share of Class A common stock Nasdaq Capital Market Class A common stock, $0.0001 par value per share Nasdaq Capital Market Warrants to purchase Class A common stock Nasdaq Capital Market Securities registered pursuant to Section 12(g) of the Act: None
